DETAILED ACTION

Applicant’s response filed on 08/02/2021 has been fully considered. Claims 1-11 are pending. Claim 1 is amended. Claims 6-9 are withdrawn. Claims 10-11 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2005/0019691 A1).
Regarding claim 1, Tseng teaches a positive photoresist composition comprising a photoacid generator and a phenolic resin [0013], which reads on a photosensitive resin composition comprising (A) a resin having a phenolic hydroxyl group as claimed. Tseng teaches that the positive photoresist composition further comprises a reactive monomer with epoxy groups [0013] that is N,N-diglycidyl-4-glycidyloxyaniline [0029], which reads on the limitation wherein the photosensitive resin composition further comprises (B) an epoxy additive in the form of a compound containing 3 epoxy groups per molecule, containing one element that is nitrogen, and having a molecular weight of 277.31 to 277.32, wherein the epoxy additive containing nitrogen is 
    PNG
    media_image1.png
    112
    123
    media_image1.png
    Greyscale
 as claimed. Tseng teaches that the reactive monomer is present in an amount of 0.1-100 
Tseng does not teach with sufficient specificity the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Tseng’s reactive monomer with epoxy groups that is N,N-diglycidyl-4-glycidyloxyaniline to be 0.1 to 18 parts by weight, based on 100 parts by weight of Tseng’s phenolic resin, which would read on the limitation of the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing thermal curing of Tseng’s phenolic resin and Tseng’s reactive monomer with epoxy groups are thermally cured, for optimizing dissolution inhibition in Tseng’s photosensitive composition, for optimizing deprotection and depolymerization of network polymers formed from Tseng’s phenolic resin and Tseng’s reactive monomer, and for optimizing uniform and controllable reactivity of Tseng’s photosensitive composition because Tseng teaches that the positive photoresist composition comprises a phenolic resin and a reactive monomer with epoxy groups [0013] that is N,N-diglycidyl-4-glycidyloxyaniline [0029], that the reactive monomer is present in an amount of 0.1-100 parts by weight or 1-35 parts by weight, based on 100 parts by weight of the phenolic resin [0029], that in a UV lithography process, the multi-component resins and the reactive monomer are first thermally cured by soft-baking to form network polymers with 
Regarding claim 4, Tseng teaches that the positive photoresist composition further comprises a photoacid generator [0013], which reads on the composition of claim 1, further comprises (D) a photoacid generator as claimed.
Regarding claim 5, Tseng teaches that the positive photoresist composition further comprises an organic solvent [0013], which reads on the composition of claim 1, further comprising (E) an organic solvent as claimed.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (US 2011/0143103 A1).
Regarding claim 1, Furuya teaches a photo-curable resin composition comprising [0020] a polyimide silicone having a primary alcoholic hydroxyl group [0021], wherein the polyimidesilicone has a phenol group at a terminal end thereof [0041], wherein the 3 group [0029], wherein R3 is a monovalent group that is an organic group containing a phenolic hydroxyl group [0030, 0076], which reads on a photosensitive resin composition comprising (A) a resin having a phenolic hydroxyl group as claimed. Furuya teaches that the photo-curable resin composition further comprises a multifunctional epoxy compound [0042] that is optionally a glycidyl ether form of phenol [0150] that is a glycidyl ether of bisphenol type S [0152], which suggests bisphenol S diglycidyl ether, which optionally reads on the limitation wherein the photosensitive resin composition further comprises (B) an epoxy additive in the form of a compound having 2 epoxy groups per molecule, containing one element that is sulfur, and having a molecular weight of 362.40 as claimed. Furuya teaches that the photo-curable resin composition comprise 100 parts by mass of the polyimide silicone and from 0.05 part by mass to 100 parts by mass of the multifunctional epoxy compound [0043], which reads on the limitation of the epoxy additive (B) being present in an amount of 0.05 to 100 parts by weight per 100 parts by weight of the resin (A).
Furuya does not teach a specific embodiment wherein the photosensitive resin composition further comprises (B) an epoxy additive in the form of a compound containing 1 to 8 epoxy groups per molecule, containing at least one element selected from nitrogen, sulfur, and phosphorus, and having a molecular weight of 50 to 6,000, wherein the epoxy additive containing nitrogen is as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Furuya’s glycidyl ether of bisphenol type S as Furuya’s multifunctional epoxy 
Furuya does not teach a specific embodiment of the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin 
Regarding claims 2 and 10, Furuya teaches that the photo-curable resin composition comprises [0020] a polyimide silicone having a primary alcoholic hydroxyl group [0021], wherein the polyimidesilicone has a phenol group at a terminal end thereof [0041], wherein the polyimide silicone is represented by a general formula 3 group [0029], wherein R3 is a monovalent group that is an organic group containing a phenolic hydroxyl group [0030, 0076], which reads on the limitation wherein the resin (A) is at least one member that is polyimide, or silicone-modified resins of the foregoing as claimed.
Regarding claim 3, Furuya teaches that the photo-curable resin composition further comprises [0020] at least one compound selected from the group consisting of an amino condensation product modified with formalin or a formalin-alcohol and a phenol compound, wherein the at least one compound is a component [0022] which facilitates pattern formation by causing a curing reaction with the component [0111] that is the polyimide silicone [0021], which reads the composition of claim 1, further comprising (C) a crosslinker as claimed.
Regarding claim 4, Furuya teaches that the photo-curable resin composition further comprises [0020] a photo-acid generator [0023], which reads on the composition of claim 1, further comprising (D) a photoacid generator as claimed.
Regarding claim 5, Furuya teaches that the photo-curable resin composition further comprises [0020] an organic solvent [0025, 0044], which reads on the composition of claim 1, further comprising (E) an organic solvent as claimed.

Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (US 2017/0255097 A1) in view of Tseng et al. (US 2005/0019691 A1).
Regarding claim 1, Takemura teaches a positive photosensitive resin composition comprising [0021] a polymer compound containing a siloxane chain [0022] 
Takemura does not teach that the photosensitive resin composition further comprises (B) an epoxy additive in the form of a compound containing 1 to 8 epoxy groups per molecule, containing at least one element selected from nitrogen, sulfur, and phosphorus, wherein the epoxy additive containing nitrogen is as claimed, and having a molecular weight of 50 to 6,000, the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A). However, Tseng teaches N,N-diglycidyl-4-glycidyloxyaniline that is a reactive monomer with epoxy groups [0029] that is present in a positive photoresist composition that further comprises a phenolic resin [0013]. Takemura and Tseng are analogous art because both 
    PNG
    media_image1.png
    112
    123
    media_image1.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because Tseng teaches that the N,N-diglycidyl-4-glycidyloxyaniline is beneficial for being a reactive monomer with epoxy groups [0029] that is beneficial for being useful in a positive photoresist composition that further comprises a phenolic resin [0013], that the reactive monomer is beneficial for thermally curing with multi-component resins [0010] that comprises the phenolic resin [0013], and that the reactive monomer is useful in an amount of 0.1-100 parts by weight or 1-35 parts by weight, based on 100 parts by weight of the phenolic resin [0029], which would have been desirable for Takemura’s positive photosensitive resin composition because 
Regarding claim 2, Takemura teaches that the positive photosensitive resin composition comprises [0021] a polymer compound containing a siloxane chain [0022], having phenolic hydroxyl groups [0025, 0063, 0072, 0084, 0094, 0099, 0100, 0102, 0103, 0107, 0115, 0122, 0125, 0126, 0127], and having epoxy groups [0025, 0072, 
Regarding claim 3, Takemura teaches that the positive photosensitive resin composition further comprises [0021] one or two or more crosslinking agents [0024], which reads on the composition of claim 1, further comprises (C) a crosslinker as claimed.
Regarding claim 4, Takemura teaches that the positive photosensitive resin composition further comprises [0021] a photosensitive material capable of generating an acid by light [0023], which reads on the composition of claim 1, further comprising (D) a photoacid generator as claimed.
Regarding claim 5, Takemura teaches that the positive photosensitive resin composition further comprises [0021] a solvent [0025] that is an organic solvent [0171], which reads on the composition of claim 1, further comprising (E) an organic solvent as claimed.
Regarding claim 11, Takemura teaches that the polymer compound containing a siloxane chain [0022] and having phenolic hydroxyl groups [0025, 0063, 0072, 0084, 0094, 0099, 0100, 0102, 0103, 0107, 0115, 0122, 0125, 0126, 0127] has a repeating unit shown by the following general formula [0022] 
    PNG
    media_image2.png
    105
    363
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    105
    439
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    105
    364
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    107
    438
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    108
    365
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    106
    433
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    109
    364
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    108
    439
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    107
    363
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    109
    436
    media_image11.png
    Greyscale
, wherein R1 to R4 are the same or different and represent a monovalent organic group having 1 to 15 carbon atoms and optionally containing an oxygen atom, R18 and R19 are the same or different and represent a monovalent organic group having 1 to 28 carbon atoms and optionally containing an oxygen atom, "m" represents an integer of 1 to 100, "o" represents an integer of 0 to 100, "a", "b", "c", "d", "e" "f", "g", "h", "i", and "j" are each 0 or a positive number, provided that when "g" and "h" are 0, "i" and "j" are a positive number, and when "i" and "j" are 0, "g" and "h" are a positive number, a+b+c+d+e+f+g+h+i+j=1, X represents a divalent organic group shown by the following general formula (2) 
    PNG
    media_image12.png
    141
    227
    media_image12.png
    Greyscale
 (2) or the following general formula (3) 
    PNG
    media_image13.png
    139
    213
    media_image13.png
    Greyscale
 (3), Y represents a divalent organic group shown by 
    PNG
    media_image14.png
    157
    325
    media_image14.png
    Greyscale
 (4), W represents a divalent organic group shown by the following general formula (5) 
    PNG
    media_image15.png
    181
    222
    media_image15.png
    Greyscale
 (5), U represents a divalent organic group shown by the following general formula (6) 
    PNG
    media_image16.png
    179
    219
    media_image16.png
    Greyscale
 (6), and S represents a divalent organic group shown by the following general formula (7) 
    PNG
    media_image17.png
    88
    328
    media_image17.png
    Greyscale
 (7), wherein Z represents a divalent 
    PNG
    media_image18.png
    240
    329
    media_image18.png
    Greyscale
 the dotted line represents a bond, "n" represents 0 or 1, R5 and R6 each represent an alkyl group or alkoxy group having 1 to 4 carbon atoms and are the same or different from each other, and "x" represents 0, 1, or 2, wherein V represents a divalent organic group selected from any of 
    PNG
    media_image19.png
    240
    331
    media_image19.png
    Greyscale
 the dotted line represents a bond, "p" represents 0 or 1, R7 and R8 each represent an alkyl group or alkoxy group having 1 to 4 carbon atoms and are the same or different from each other, and "y" represents 0, 1, or 2, wherein the dotted line represents a bond, T represents an alkylene group having 1 to 10 carbon atoms or a divalent aromatic group, and R9 represents a hydrogen atom or a methyl group, wherein the dotted line represents a bond, T and R9 have the same meanings as defined above, and R10 represents a .

Response to Arguments

Applicant’s arguments, see p. 6-7, filed 08/02/2021, with respect to the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Takemura et al. (US 2017/0255097 A1)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767